Citation Nr: 0608183	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  02-05 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1945.  He died in November 1999.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
November 1999, and lists the cause of death as malignant 
neoplasm of the lung.  The certificate also lists secondary 
malignant neoplasm of the brain.

2.  At the time of the veteran's death, service connection 
had been established for bronchial asthma and chronic 
conjunctivitis.

3.  Malignant neoplasms of the lung and brain were first 
demonstrated many years after service, and were not related 
to the veteran's service.

4.  There is no competent medical evidence of record that 
demonstrates that asthma, or any other disability for which 
service connection was or could have been granted, caused, 
hastened, or materially or substantially contributed to the 
veteran's death.

5.  The veteran did not die of a service-connected disability 
or die while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.

CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 
3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in correspondence dated in November 
2003 and September 2005, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the appellant under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005).  While these notices were delivered after the initial 
denial of the claim, the Appeals Management Center 
subsequently readjudicated the claim based on all the 
evidence in January 2006, without taint from prior 
adjudications.  Thus, any defect with respect to the timing 
of the notice requirement was harmless error. 

Regarding the duty to assist, VA has done everything 
reasonably possible to assist the appellant with respect to 
her claim for benefits.  All identified and available 
treatment records have been secured, as have the veteran's 
service medical records.  VA has satisfied its duties to 
notify and assist.

At the time of the veteran's death, service connection was in 
effect for bronchial asthma, evaluated as 30 percent 
disabling, and chronic conjunctivitis, evaluated as 10 
percent disabling.  His death certificate listed the cause of 
death as malignant neoplasm of the lung, with a secondary 
cause of metastatic cancer of the brain.  The appellant 
contends that her husband's asthma weakened his lungs and 
ultimately caused his lung cancer, thereby entitling her to 
service connection for the cause of his death.

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  The appellant does not 
contend that the veteran died of asthma.  Instead, she 
contends that his asthma contributed to his lung cancer.  

For the appellant to prevail, therefore, the evidence must 
show that the veteran's asthma contributed substantially or 
materially to his death, combined to cause his death, or 
aided or lent assistance to the production of his death.  See 
38 C.F.R. 
§ 3.312(c).  It is not sufficient, however, to show merely 
that it casually shared in producing death.  See id.  

Treatment records confirm that in July 1999, physicians found 
a metastatic lesion in the veteran's brain.  Further study in 
August 1999 revealed bronchogenic carcinoma (lung cancer) 
with brain metastases.  When lung cancer was diagnosed, the 
veteran's treating physician referred to his 30 year history 
of smoking one pack of cigarettes per day, as well as his 
industrial exposure to asbestos during his post-service 
career.  

While the appellant's representative has asserted that there 
is medical evidence in support of her contentions, the record 
does not substantiate this claim.  The available clinical 
records, dating from June 1961 forward, show treatment for 
asthma and various other unrelated disorders.  However, those 
documenting the veteran's treatment for his terminal 
illnesses, from date of diagnosis forward, are devoid of 
reference to his history of asthma or of it having any 
relation to his lung cancer.  In fact, in relation to 
etiology, smoking and asbestos exposure are specifically 
referred to.  Although the Board is sympathetic to the 
appellant's belief that her husband's lung cancer was caused 
by his service-connected asthma, without medical training, 
she is not qualified to make determinations referable to 
diagnosis or causal relationships.  Because the record does 
not indicate that the veteran's death may be associated with 
his service-connected asthma, further development on this 
issue is not required.  See 38 C.F.R. § 3.159(c)(4) (2005).  

The preponderance of the evidence is against the appellant's 
claim; therefore, the benefit of the doubt provision does not 
apply.  Service connection for cause of the veteran's death 
is not warranted.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


